t c memo united_states tax_court augustin bolsover jombo petitioner v commissioner of internal revenue respondent docket no 980-o2l filed date augustin bolsover jombo pro_se bradley c plovan for respondent memorandum findings_of_fact and opinion chiechi judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice of determina-- tion findings_of_fact most of the facts have been stipulated and are so found - at the time petitioner filed the petition in this case he resided in east sussex england on date respondent mailed to petitioner a notice_of_deficiency date notice with respect to his taxable years and which he received on date petitioner filed a petition in the court with respect to the date notice we shall refer to the case that petitioner commenced on date with respect to the date notice relating to his taxable years and as the case at docket no the court set the case at docket no for trial on date in balti- more maryland the court continued the trial in that case until date and set the place of that trial in washington d c on date the court called the case at docket no for trial in washington d c neither petitioner nor any authorized representative of petitioner appeared at that trial respondent orally moved to dismiss the case at docket no for lack of prosecution on date the court entered an order of dismissal and decision date order of dismissal and decision with respect to the case at docket no in that order the court granted respondent’s oral motion to dismiss the case at docket no for lack of prosecution and - - decided that there were due from petitioner for his taxable years and deficiencies in his federal_income_tax tax in the respective amounts of dollar_figure and dollar_figure and additions to such tax in the respective amounts of dollar_figure and dollar_figure on date the court granted petitioner until date within which to file a motion to vacate the date order of dismissal and decision in the case at docket no that was because petitioner had telephoned the clerk of the court and indicated that he had not received until date the order setting the case at docket no for trial on date in washington d c on date petitioner filed a motion to vacate the date order of dismissal and decision on date the court denied that motion to vacate on date respondent mailed to petitioner a notice_of_deficiency date notice with respect to his taxable_year which he received in the date notice respondent determined a deficiency in and an addition to petitioner’s tax for his taxable_year in the respective amounts of dollar_figure and dollar_figure petitioner did not file a petition in the court with respect to the date notice relating to his taxable_year on date respondent filed a notice_of_federal_tax_lien with the recorder of deeds in washington d c with - respect to petitioner’s taxable years and that notice stated inter alia we have made a demand for payment of this liability but it remains unpaid on date respondent issued to petitioner a notice informing him that respondent had filed a federal_tax_lien with respect to his taxable years and and that he had a right to a hearing appeals_office hearing with respon- dent’s appeals_office with respect to that lien on date petitioner filed form request for a collection_due_process_hearing form petitioner indicated in that form that he did not agree with the filing by respondent of a federal_tax_lien with respect to his taxable years and in support of that position peti- tioner stated in form that his tax_liability is yet to be established-concerning my diplomatic status a greencard holder who stayed less than days in the us other matters faxed to irs officer on date respondent’s appeals_office held an appeals_office hearing with petitioner on date the appeals_office mailed to petitioner a notice_of_determination with respect to his taxable years and the notice stated in pertinent part applicable law and administrative procedures with the best information available the regquirements of various applicable laws or administrative procedures --- - have been met and the actions taken or proposed by revenue_officer sterling were appropriate under the circumstances sec_6321 provides a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice_and_demand transcripts of your accounts show the service_center issued these notices the obligation remains unpaid while the law imposes no further regquirements prior to the filing of a notice_of_federal_tax_lien irm requires that reasonable efforts be made to contact you before filing of the notice_of_federal_tax_lien notices were sent attempting contact with you sec_6320 as enacted by rra ‘98 imposed due process provisions effective date internal_revenue_service is required to give notice to you in writing within five days after the filing of a notice_of_federal_tax_lien of your rights to request a hearing with appeals if the request is made during the thirty days following the end of the five-day notification period these constraints were made in this appeal this settlement officer has had no prior involvement with respect to these liabilities relevant issues raised by the taxpayer you were given the opportunity to raise any relevant issues relating to the unpaid tax or the proposed collection action per sec_6330 you believe you do not owe the tax because you were not a landed immigrant at the time you won the lottery you feel the pending court decision on a later year will prove that you are not liable for the tax if you are found to owe the tax you will make arrangements to pay at that time balancing efficient collection and intrusiveness sec_6330 requires that the settlement officer consider whether any collection action balances the need for efficient collection_of_taxes with the legitimate concern that any collection action be no - - more intrusive than necessary the file indicates that the legal requirements pursuant to filing a lien were met and that there was no improper action in such filing you had no challenge to the appropriateness of the collection action except your assertion that you do not owe the tax since the tax_court and appeals have previously determined that the tax is owed the filing of the notice_of_federal_tax_lien is appropriate to protect the government’s interest opinion as we understand petitioner’s position he is challenging the respective underlying tax_liabilities for his taxable years and with respect to petitioner’s taxable years and petitioner received a notice_of_deficiency filed a petition with respect to that notice thereby commencing the case at docket no and did not appear at the trial in that case which the court had set for trial on date in washington d c as a consequence the court granted respon- dent’s oral motion to dismiss for lack of prosecution in the case at docket no and entered an order of dismissal and decision against petitioner in that case thereafter the court denied petitioner’s motion to vacate that order with respect to petitioner’s taxable_year petitioner received a notice of ‘specifically petitioner argues that he has shown in an- other case that he commenced in the court with respect to his taxable_year that he is not liable for tax not only for that year but also for and we note that after the trial in the instant case the court issued an opinion with respect to petitioner’s taxable_year in the other case on which petitioner is relying in which we sustained respondent’s determinations with respect to that year see jombo v commis-- sioner tcmemo_2002_273 - deficiency but he did not file a petition with respect to that notice on the instant record we find that petitioner may not challenge the underlying tax_liability for any of his taxable years or see sec_6330 b where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 in support of his position that respondent may not proceed with the collection action as determined in the notice of deter- mination with respect to his taxable years and petitioner argues that respondent did not comply with the collec-- tion procedures set forth in the code on the instant record we find that respondent complied with the applicable collection procedures see sec_6320 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s all section references are to the internal_revenue_code code in effect at all relevant times assuming arguendo that petitioner had properly placed at issue the validity of the respective underlying tax_liabilities for his taxable years and on the record before us we find that such liabilities are valid --- - taxable years and we further find on that record that respondent may proceed with the collection action as determined in that notice with respect to those years we have considered all of petitioner’s arguments and conten- tions that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
